A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 1/4/2022 is acknowledged.  
3.	Claims 1-15 are pending in this application.
4.	Claims 1-7, 9, 11 and 13-15 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
5.	Applicant elected without traverse of Group 3 (claims 8, 10 and 12) and elected without traverse of SEQ ID NO: 17 as species of cell penetrating peptide; an intracellular delivery carrier comprising a hexapeptide represented by SEQ ID NO: 5 as a cargo and HIV-NC 1st Zinc finger domain represented by SEQ ID NO: 17 as a cell penetrating peptide as species of intracellular delivery carrier; and a polypeptide as species of type of cargo of an object to be delivered in the reply filed on 2/10/2021.  Since an intracellular delivery carrier comprising a hexapeptide represented by SEQ ID NO: 5 as a cargo and HIV-NC 1st Zinc finger domain represented by SEQ ID NO: 17 as a cell penetrating peptide as the elected species of intracellular delivery carrier is a subgenus, not a species; the Examiner telephoned Applicant's representative, Yun H. Choe, for further species election.  Applicant's representative elected on the phone peptide of instant SEQ ID NO: 9 as species of intracellular delivery carrier on 3/10/2021.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 3 is drawn to a method for delivering a cargo into a cell, wherein the method comprises contacting an intracellular delivery carrier with the cell, and wherein the intracellular delivery carrier comprises the cargo conjugated to one end of a cell penetrating peptide consisting of the amino acid sequence represented by Formula I.  A search was conducted on the elected species; and prior art was found.  Claims 8, 10 and 12 are examined on the merits in this office action.

Non-compliant Amendment
6.	Claim filed on 1/4/2022 is a non-compliant amendment.  In the claim filed on 1/4/2022, claims 8 and 12 have been amended.  However, Applicant fails to update the status identifier of claims 8 and 12.  Applicant is required to correct this error (see MPEP § 714).  
	
Withdrawn Objections
7.	Objection to sequence non-compliance is hereby withdrawn in view of Applicant's filing of a sequencing listing in both computer-readable and paper formats. 
8.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.  
9.	Objection to claim 12 is hereby withdrawn in view of Applicant's amendment to the claim.  

Maintained/Revised Objections
10.	(Revised due to Applicant's amendment to the claim) Claim 8 remains objected to for the following minor informality: Applicant is suggested to amend claim 8 as "A method for delivering a cargo into a cell, wherein the method comprises contacting an intracellular delivery carrier with the cell, and wherein the intracellular delivery carrier comprises the cargo conjugated to one end of a cell penetrating peptide…Cys-Xaa1-Xaa2-Cys-Xaa3-Xaa4-Xaa5-Gly-His-Xaa6-Xaa7-Xaa8-Xaa9-Cys (SEQ ID NO: 16), wherein: Xaa1 is an amino acid selected from the group consisting of Ala, Phe, Tyr, Trp and Gln; Xaa2 is an amino acid selected from the group consisting of Leu, Tyr, Lys, Asn and Thr; Xaa3 and Xaa4 are individually an amino acid selected from the group consisting of Asp, Glu, Lys, Ser and Gly; Xaa5 is an amino acid selected from the group consisting of Glu, Lys, Ile, Met and Pro; Xaa6 and Xaa7 are individually an amino acid selected from the group consisting of Thr, Asn, Gln, Ala, Met, Tyr and Trp; Xaa8 is an amino acid selected from the group consisting of Lys, Ala and Arg; and…". 

Response to Applicant's Arguments
11.	Additional minor issues are noticed in claim 8 in the claim filed on 1/4/2022.  Therefore, claim 8 remains objected.


Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (a) 
Written Description
12.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	(Revised due to Applicant's amendment to the claim) Claims 8 and 10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, claims 8 and 10 recite a cell penetrating peptide consisting of the amino acid sequence represented by the following Formula I: Cys-Xaa1-Xaa2-Cys-Xaa3-Xaa4-Xaa5-Gly-His-Xaa6-Xaa7-Xaa8-Xaa9-Cys (SEQ ID NO: 16), wherein Xaa1 is an amino acid selected from the group consisting of Ala, Phe, Tyr, Trp and Gln; Xaa2 is an amino acid selected from the group consisting of Leu, Tyr, Lys, Asn and Thr; Xaa3 and Xaa4 are individually an amino acid selected from the group consisting of Asp, Glu, Lys, Ser and Gly; Xaa5 is an amino acid selected from the group consisting of Glu, Lys, Ile, Met and Pro; Xaa6 and Xaa7 are individually an amino acid selected from the group consisting of Thr, Asn, Gln, Ala, Met, Tyr and Trp; Xaa8 is an amino acid of Lys, Ala or Arg; and Xaa9 is an amino acid selected from the group consisting of Asp, Glu, Asn and Gln.
The genus of instant claimed cell penetrating peptide is extremely broad, a peptide consisting of the amino acid sequence of instant Formula I includes 1837500 variants. 
The instant specification discloses that peptides of instant SEQ ID NOs: 17-23 (7 species) as examples of the instant claimed cell penetrating peptide.
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required for the instant claimed peptide to have the functional characteristics of being a cell penetrating peptide or not.

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses peptides of instant SEQ ID NOs: 17-23 as examples of the instant claimed cell penetrating peptide.
Furthermore, peptide of instant SEQ ID NO: 9 as an intracellular delivery carrier comprising the peptide of instant SEQ ID NO: 17 as a cell penetrating peptide and a hexapeptide of instant SEQ ID NO: 5 as a cargo is tested in the working examples in instant specification.
Taken all these together, other than the limited examples (7 species), the instant specification does not describe a general correlation between structure and function for the claimed genus of peptide to have the functional characteristics of being a cell penetrating peptide.  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine a general correlation between structure and function for the claimed genus of peptide to have the functional characteristics of being a cell penetrating peptide.  
With regards to the instant claimed peptide being a cell penetrating peptide, Gaj et al (ACS Chem. Biol., 2014, 9, pages 1662-1667, filed with IDS) teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein delivery into various mammalian cell types, for example, page 1662, left column, the 2nd paragraph.  However, Gaj et al fail to disclose any variant of zinc-fingers that still maintains such cell-permeable property.  
Furthermore, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  As an example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282, cited and enclosed in the previous office actions) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, has reduced but clearly detectable function and is associated with a much milder presentation of CF, for example page 269, left column, the last paragraph.  Drumm et al also teach that in the most common cystic fibrosis mutation ΔF508 (the absence of amino acid 508 of the normally 1,480-amino acid protein) gives rise to the cystic fibrosis phenotype, for example, page 268, right column, the 2nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472, cited and enclosed in the previous office actions).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than cell penetrating peptide, they illustrate the inherent unpredictability with respect to the biological activity of a given protein/peptide after even minor changes to the primary amino acid sequence.  
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the instant claimed peptide to have the functional characteristics of being a cell penetrating peptide.
(d) representative number of samples:
In the instant case, the genus of instant claimed cell penetrating peptide is extremely broad, a peptide consisting of the amino acid sequence of instant Formula includes 1837500 variants.  
And, as discussed in (a) and (b) above, the instant specification discloses peptides of instant SEQ ID NOs: 17-23 (7 species) as examples of the instant claimed cell penetrating peptide (1837500 variants).
Furthermore, peptide of instant SEQ ID NO: 9 as an intracellular delivery carrier comprising the peptide of instant SEQ ID NO: 17 as a cell penetrating peptide and a hexapeptide of instant SEQ ID NO: 5 as a cargo is tested in the working examples in instant specification.
Considering the broadness of the genus of instant claimed peptide, the instant specification fails to provide sufficient examples to describe the entire genus of peptide consisting of the amino acid sequence of instant Formula I as a cell penetrating peptide claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of peptide consisting of the amino acid sequence of instant claimed Formula I being a cell penetrating peptide; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


Response to Applicant's Arguments
14.	Applicant argues that "As amended herein, claims 8 has been amended to be supported by SEQ ID Nos: 17-23 and peptide of the amino acid sequence of amended Formula I would be within the narrow enough scope that ordinary skilled in the art would not consider too broad but reasonable."; and "Based on the amendment, the sequence is limited to those presented in claim 8 and thus, reconsideration and withdrawal of the rejection is respectfully requested."
15.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant's arguments about instant rejection, the Examiner appreciates Applicant's effort and amendment in an attempt to overcome instant rejection.  However, in the instant case, the Examiner would like to point out that the genus of a peptide consisting of the amino acid sequence of instant Formula I remains extremely broad, which includes 1837500 variants.  And in the instant case, the instant specification discloses peptides of instant SEQ ID NOs: 17-23 (7 species) as examples of the instant claimed cell penetrating peptide (1837500 variants).  And peptide of instant SEQ ID NO: 9 as an intracellular delivery carrier comprising the peptide of instant SEQ ID NO: 17 as a cell penetrating peptide and a hexapeptide of instant SEQ ID NO: 5 as a cargo is tested in the working examples in instant specification.  Therefore, considering the broadness of the genus of instant claimed peptide, the instant specification fails to provide sufficient examples to describe the entire genus of peptide consisting of the amino acid sequence of instant Formula I (1837500 variants) as a cell penetrating peptide claimed.  Furthermore, as stated in Section 13 above, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  Taken all these together, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of peptide consisting of the amino acid sequence of instant claimed Formula I being a cell penetrating peptide; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Therefore, the rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 102(a)(1)
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

17.	 Please note: during the search for the elected species, prior art was found for the non-elected species of intracellular delivery carrier.
Claims 8, 10 and 12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llewellyn et al (PLoS Pathog, 2010, 6: e1001167, pages 1-19, cited and enclosed in the previous office actions), and as evidenced by the Blast search result for SEQ ID NO: 17 document (pages 1-15, from https://blast.ncbi.nlm.nih.gov/Blast.cgi, accessed 3/2/2021, cited and enclosed in the previous office actions).
The instant claims 8, 10 and 12 are drawn to a method for delivering a cargo into a cell, wherein the method comprises contacting an intracellular delivery carrier with the cell, and wherein the intracellular delivery carrier comprises the cargo conjugated to one end of a cell penetrating peptide consisting of the amino acid sequence represented by Formula I.
Llewellyn et al, throughout the literature, teach a method for delivering a cargo into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising YFP fused to one end of the HIV-1 gag protein, for example, page 2, Section "Author Summary"; and page 8, Figure 5A.  It reads on a polypeptide as the elected species of type of cargo of an object to be delivered.  And as evidenced by the Blast search result for SEQ ID NO: 17 document, HIV-1 gag protein comprises the amino acid sequence of instant SEQ ID NO: 17 (amino acids 392-405 of the HIV-1 gag protein).  Therefore, in the broadest reasonable interpretation, the intracellular delivery carrier comprising YFP fused to one end of the HIV-1 gag protein in Llewellyn et al is an intracellular delivery carrier comprising a polypeptide conjugated to one end of a cell penetrating peptide consisting of the amino acid sequence of instant SEQ ID NO: 17.  It reads on SEQ ID NO: 17 as the elected species of cell penetrating peptide.  And the method in Llewellyn et al meets the limitations of instant claims 8, 10 and 12. 
Since the reference teaches all the limitations of instant claims 8, 10 and 12; the reference anticipates instant claims 8, 10 and 12.

Response to Applicant's Arguments
18.	Applicant argues that Llewellyn et al do not disclose the cargo conjugated to one end of a cell-penetrating peptide of the present invention; and Llewellyn et al do not disclose contacting an intracellular delivery carrier with the cell, and wherein the intracellular delivery carrier comprises the cargo conjugated to one end of a cell penetrating peptide.
19.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant's arguments that Llewellyn et al do not disclose an intracellular delivery carrier comprising a cargo conjugated to one end of a cell penetrating peptide, the Examiner would like to point out that instant claim 8 recites "…wherein the intracellular delivery carrier comprises the cargo conjugated to one end of a cell penetrating peptide…".  And as stated in the MPEP: "The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps." (see MPEP § 2111.03 I).  Therefore, in the instant case, the intracellular delivery carrier recited in instant claim 8 can have additional elements like those disclosed in the cited Llewellyn et al reference; and in the broadest reasonably interpretation, Llewellyn et al teach the intracellular delivery carrier recited in instant claims 8, 10 and 12.
In response to Applicant's arguments that Llewellyn et al do not disclose contacting an intracellular delivery carrier with the cell, the Examiner understands that in the cited Llewellyn et al reference, the intracellular delivery carrier comprising YFP fused to one end of the HIV-1 gag protein is transferred from one cell to another cell.  However, in the instant case, one of ordinary skilled in the art would understand and reasonably expect that in the transfer process, the intracellular delivery carrier comprising YFP fused to one end of the HIV-1 gag protein would need to contact the recipient cell so that it can get into the cell.  
Taken all these together, the method in Llewellyn et al meets all the limitations of instant claims 8, 10 and 12.  Therefore, the rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Please note: during the search for the elected species, prior art was found for the non-elected species of intracellular delivery carrier.
Claims 8, 10 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Bampi et al (The Journal of Biological Chemistry, 2006, 281, pages 11736-11743, cited and enclosed in the previous office actions) in view of Gaj et al (ACS Chem. Biol., 2014, 9, pages 1662-1667, filed with IDS).
The instant claims 8, 10 and 12 are drawn to a method for delivering a cargo into a cell, wherein the method comprises contacting an intracellular delivery carrier with the cell, and wherein the intracellular delivery carrier comprises the cargo conjugated to one end of a cell penetrating peptide consisting of the amino acid sequence represented by Formula I.
Bampi et al teach the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) and the amino acid sequence CWKCGKEGH QMKDC (identical to the peptide of instant SEQ ID NO: 18) as zinc finger domains of HIV-1 NC protein, for example, page 11737, left column, the 2nd paragraph in Section "Protein Expression and Purification".  It meets the structural limitations of the cell penetrating peptide in the intracellular delivery carrier recited in instant claims 8 and 12.   
The difference between the reference and instant claims 8, 10 and 12 is that the reference does not explicitly teach applying the zinc finger domains of HIV-1 NC protein as a cell penetrating peptide for delivering cargo into a cell; and a polypeptide as the elected species of type of cargo of an object to be delivered.
However, Gaj et al teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types, for example, page 1662, left column, the 2nd paragraph.  Gaj et al further teach a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide such as GFP or luciferase fused to the C-terminal end of the zinc-finger domain, for example, Figures 2-4.  It reads on a polypeptide as the elected species of type of cargo of an object to be delivered.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Bampi et al and Gaj et al to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide fuse to the C-terminal end of the zinc-finger domain, wherein the zinc-finger domain consists of the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) or the amino acid sequence CWKCGKEGHQMKDC (identical to the peptide of instant SEQ ID NO: 18) or both.  It reads on SEQ ID NO: 17 as the elected species of cell penetrating peptide.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Bampi et al and Gaj et al to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide fuse to the C-terminal end of the zinc-finger domain, wherein the zinc-finger domain consists of the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) or the amino acid sequence CWKCGKEGHQMKDC (identical to the peptide of instant SEQ ID NO: 18) or both, because Gaj et al teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Bampi et al and Gaj et al to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide fuse to the C-terminal end of the zinc-finger domain, wherein the zinc-finger domain consists of the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) or the amino acid sequence CWKCGKEGHQMKDC (identical to the peptide of instant SEQ ID NO: 18) or both.  

23.	Please note: during the search for the elected species, prior art was found for the non-elected species of cell penetrating peptide.
Claims 8, 10 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Omichinski et al (FEBS LETTERS, 1991, 292, pages 25-30, cited and enclosed in the previous office actions) in view of Gaj et al (ACS Chem. Biol., 2014, 9, pages 1662-1667, filed with IDS) and Mira et al (US 2006/0276392 A1, cited and enclosed in the previous office actions).
The instant claims 8, 10 and 12 are drawn to a method for delivering a cargo into a cell, wherein the method comprises contacting an intracellular delivery carrier with the cell, and wherein the intracellular delivery carrier comprises the cargo conjugated to one end of a cell penetrating peptide consisting of the amino acid sequence represented by Formula I.
Omichinski et al, throughout the literature, teach a 39-residue peptide (p7-DF) that consists of the amino acid sequence VKCFNCGKEGHTARNCRAPRKKGCWKCG KEGHQMKDCTE and contains the two zinc binding domains of the p7 nucleocapsid protein, for example, Abstract; and page 26, Figure 1A.  
The difference between the reference and instant claims 8, 10 and 12 is that the reference does not explicitly teach applying the 39-residue peptide (p7-DF) containing the two zinc binding domains of the p7 nucleocapsid protein as a cell penetrating peptide for delivering cargo into a cell; a polypeptide as the elected species of type of cargo of an object to be delivered; and the limitations of instant claims 8-12.
However, Gaj et al teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types, for example, page 1662, left column, the 2nd paragraph.  Gaj et al further teach a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide such as GFP or luciferase fused to the C-terminal end of the zinc-finger domain, for example, Figures 2-4.  It reads on a polypeptide as the elected species of type of cargo of an object to be delivered.  Therefore, in view of the combined teachings of Omichinski et al and Gaj et al, it would have been obvious to one of ordinary skilled in the art to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a peptide/protein fuse to the C-terminal end of the zinc-finger domain consisting of the amino acid sequence VKCFNCGKEGHTARNC RAPRKKGCWKCGKEGHQMKDCTE.
Furthermore, Mira et al, throughout the patent, teach peptide consisting of the amino acid sequence EEMQRR (SEQ ID NO: 2) as neuronal exocytosis inhibitor for the treatment of facial wrinkles and asymmetry and pathological neuronal exocytosis-mediated pathological disorders and alterations, for example, Abstract; page 2, paragraph [0021]; page 5, Example 1; page 7, SEQ ID NO: 2; and claim 21.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Omichinski et al, Gaj et al and Mira et al to develop a method for delivering neuronal exocytosis inhibitor consisting of the amino acid sequence EEMQRR into a cell, the method comprises contacting the cell with an intracellular delivery carrier consisting of such neuronal exocytosis inhibitor fused to the C-terminal end of the zinc-finger domain consisting of the amino acid sequence VKCFNCGKEGH TARNCRAPRKKGCWKCGKEGHQMKDCTE.  The intracellular delivery carrier developed from the combined teachings of Omichinski et al, Gaj et al and Mira et al reads on peptide of instant SEQ ID NO: 9 as the elected species of intracellular delivery carrier.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Omichinski et al, Gaj et al and Mira et al to develop a method for delivering neuronal exocytosis inhibitor consisting of the amino acid sequence EEMQRR into a cell, the method comprises contacting the cell with an intracellular delivery carrier consisting of such neuronal exocytosis inhibitor fused to the C-terminal end of the zinc-finger domain consisting of the amino acid sequence VKCFNCGKEGHTARNCRAPR KKGCWKCGKEGHQMKDCTE, because Gaj et al teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types.  Gaj et al further teach a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide such as GFP or luciferase fused to the C-terminal end of the zinc-finger domain.  Therefore, in view of the combined teachings of Omichinski et al and Gaj et al, it would have been obvious to one of ordinary skilled in the art to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a peptide/protein fuse to the C-terminal end of the zinc-finger domain consisting of the amino acid sequence VKCFNCGKEGHTARNCRAPRKKGC WKCGKEGHQMKDCTE.  And Mira et al teach peptide consisting of the amino acid sequence EEMQRR (SEQ ID NO: 2) as neuronal exocytosis inhibitor for the treatment of facial wrinkles and asymmetry and pathological neuronal exocytosis-mediated pathological disorders and alterations.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Omichinski et al, Gaj et al and Mira et al to develop a method for delivering neuronal exocytosis inhibitor consisting of the amino acid sequence EEMQRR into a cell, the method comprises contacting the cell with an intracellular delivery carrier consisting of such neuronal exocytosis inhibitor fused to the C-terminal end of the zinc-finger domain consisting of the amino acid sequence VKCFNCGKEGHTARNCRAPRKKGCWKCGKEGHQMKDCTE.  

Response to Applicant's Arguments
24.	Applicant argues that "Even Gaj et al. is considered disclosing 'zinc finger is inherently cell-permeable', the reason of the cell-permeability is presumed for net positive charge. However, additional data from the applicant shows disclosure of Gaj et al. is different from the present invention."; "Additional data shows CCHC sequence in the zinc finger domain is an essential part of the cell permeability…That means the charge of the zinc finger domain is not the main reason for the cell permeability as disclosed in Gaj et al.. Hence, the present invention discloses a completely different principle from Gaj et al."; and "Therefore, it is urged that Gaj et al. does not disclose the main principle for cell permeability of the present invention, and Bampi et al and Omichinski et al only disclose part of the sequence of the present invention, not the claimed invention."
25.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant's arguments about these rejections, the Examiner understands that none of the cited references individually teaches and/or anticipates the method recited in instant claims 8, 10 and 12.  However, the Examiner would like to point out that instant claims 8, 10 and 12 are rejected under 35 U.S.C. 103 (obviousness type).  The rejection is based on either the combined teachings of Bampi et al and Gaj et al or the combined teachings of Omichinski et al, Gaj et al and Mira et al; therefore, it is not necessary for each of the cited reference to teach all the limitations of instant claims.  
In response to Applicant's arguments about the cited Gaj et al reference, first, the Examiner would like to point out that as stated in MPEP: "any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration" (see MPEP § 716).  Second, the Examiner would like to bring Applicant's attention to MPEP § 2145 II, which states that "Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art ".  The fact that Gaj et al do not disclose the same mechanism of action of the instant claimed cell penetrating peptide does not render instant rejections invalid.  
Taken all these together, these rejections are deemed proper and are hereby maintained.

New Rejections
Obviousness Double Patenting 
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

27.	Claims 8, 10 and 12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of co-pending Application No. 17/303250 in view of Gaj et al (ACS Chem. Biol., 2014, 9, pages 1662-1667, filed with IDS).
28.	Instant claims 8, 10 and 12 are drawn to a method for delivering a cargo into a cell, wherein the method comprises contacting an intracellular delivery carrier with the cell, and wherein the intracellular delivery carrier comprises the cargo conjugated to one end of a cell penetrating peptide consisting of the amino acid sequence represented by Formula I.
29.	Claims 1-4 of co-pending Application No. 17/303250 are drawn to a cell penetrating peptide comprising an amino acid sequence of Formula I; and an intracellular delivery carrier in which a cargo of an object to be delivered into a cell is conjugated with the end of such cell penetrating peptide.  
	The cell penetrating peptides of SEQ ID NOs: 17-23 recited in claim 4 of co-pending Application No. 17/303250 are identical to the cell penetrating peptides of instant SEQ ID NOs: 17-23 recited in instant claim 12.
30.	The difference between claims 1-4 of co-pending Application No. 17/303250 and the method recited in instant claims 8, 10 and 12 is that claims 1-4 of co-pending Application No. 17/303250 do not explicilty teach applying the cell penetrating peptide and the intracellular delivery carrier in a method of delivering a cargo in a cell.
	However, in view of the teachings of Gaj et al as set forth in Sections 22 and 23 above, it would have been obvious to one of ordinary skilled in the art to apply the cell penetrating peptide and the intracellular delivery carrier recited in claims 1-4 of co-pending Application No. 17/303250 and develop the method recited in instant claims 8, 10 and 12.
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 8, 10 and 12, one would necessarily achieve the claimed invention of claims 1-4 of co-pending Application No. 17/303250 in view of Gaj et al.
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.
	Please note: co-pending Application No. 17/303250 is filed as a CON of instant Application.  However, since the subject matter recited in claims 1-4 of co-pending Application No. 17/303250 is the non-elected inventions recited in instant application, co-pending Application No. 17/303250 should be a DIV of instant application.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658